' TH¥§- ds§tlment contains some f

:»` ~

' q n d

l

§ that are of poor qual|ty

§§?Hea time Qf|maglng' Criminal Complaint j:”!j: §@

. By Ralph-Kenneth pursuant to 28 USC 1746 (1) Aw;
And James 5: 12 Holy Bible so as not to fall into condemnation.]42@6
This 14w'day of August 2015 HMUS%WMV
o /U/)/'C.
This Complaint is brought by me Pursuant to: Tax Citations 5949, SQSOMHHHMT
and 08907 still pinioning in the Corporation's of Grand Saline Texas
Court and in the denial of my right to Petition for the right of Writ
of Habeas of Corpus Case WR-75,351-02(denied) in the “Criminal Appeals
Court of TexasV which never can be suspended in Texas pursuant to
“Bill of Rights” and pursuant to this State aka UNITED STATES law.

Texas Tax Code - Section 151.004.
SEC 151.004. "IN THIS STATE". "In this state" means within the

exterior limits of Texas and includes all territory within these
limits ceded to or owned by the United States. Acts 1981, 67th Leg.,

 

 

 

 

p. 1545, ch. 389, § l, eff. Jan. l, 1982. and pursuant to:
UNITED sTATEs coDE HECE§V §N
TITLE 18 ~ cRIMEs AND cRIMINAL PRocEDURE `@MOFCR|M|NA'
PART I - cR:rMJi:sv LAPPMLS
cHAPTER 13 - cIvIL RIGHTS AUG 24 2015
§ 241. Conspiracy against rights ' ,Q@@§§@@S?Q C€@W(

l

lt two or more persons conspire to injure, oppress, threaten, or
intimidate.any inhabitant of any State, Territory, or District in the
free exercise or enjoyment of any right or privilege secured to him by
the Constitution or laws of the United States, or because of his
having so exercised the same; or

lt two or more persons go in disguise on the highway, or on the
premises of another, with intent to prevent or hinder his free
exercise or enjoyment of any right or privilege so secured -

, .
They shall be fined not more than $l0,000 or imprisoned not more than
ten years, or both; and if death results, they shall be subject to
imprisonment for any term of years or for life.

§ 242. Deprivation of rights under color of law

Whoever, under color of any law, statute, ordinance, regulation, or
custom, willfully subjects any inhabitant of any State, Territory, or
District to the deprivation of any rights, privileges, or immunities
secured or protected by the Constitution or laws of the United States,
or to different punishments, pains, or penalties, on account of such
inhabitant being an alien, or by reason of his color, or race, than

pre prescribed for the punishment of citizens, shall be fined not more
than $l,OOO or imprisoned not more than one year, or both; and if
bodily injury results shall be fined under this title or imprisoned
not more than ten years, or both; and if death results shall be
subject to imprisonment for any term of years or for life.

This Complaint is for violation of the above codes 18 USC 241 and 242.

Against the two attorney prosecutors the prosecutor bar card attorney
Judge of the Corporation of Grand Saline Texas, policy enforcement
officer Jason Burns, Mayor and city counsel and others unknown to me
at the Van Zandt County jail including sheriff that kidnapped me and
took away my liberty without any order for two days, placed me in jail
in Canton Texas without any order or due process for excising my right
to travel upon the right-of ways of “the State of Texas” without a
drivers license which does not exist in “the State of Texas” per case
law and statues

1 was again sent a Summon to appear in the matter styled as THE STATE
OF TEXAS an artificial ultra vires Corporation not “the State of
Texas” of the people VS EVANS RALPH some corporate artificial person
unknown to me who is a CORPORATE creation without a soul.

1t is evident that this is fraud, extortion, deceit and lie a craft
they learned from their father Satan. Moving without Jurisdiction,
venue, Grand Jury indictment; contract or certification as required by
law. The commercial Court and its officers have refused to disclose to
me'any law that would require me to have a license when exercising my
right to ingress and regress (travel) in any state of the union there
being no record of me hauling passengers or goods for hire that would
place me under the jurisdiction of any commercial court of this State
or “the State of Texas' making them all of them guilty of acts of
treason pursuant to case law.

f declare 1 am NOT this corporate artificial dead person EVANS RALPH
or nor am 1 security for it and 1 am not a license attorney that can
act on its behalf. 1 can only give witness to the facts of this
matter.

Fact 1 will not sign any card or license issued by the Texas DPS
Corporation claiming 1 am a creation of this state under the penalty
qf Perjury and deny God Creator.

Eact There is no proof that 1 am a vessel/citizen of this State that
Mould place me under the jurisdiction of this state the UN1TED STATES
aka District of Columbia.

Fact there no extradition orders extraditing me from “the State of
Tpxas” to this State. l

Fact there is no bond on the record to indentify me for damage to me
as required by law.

Fact there is no contract with me in evidence. None exist.

l
l
l

/)

Fact Jason Burns has and did criminal convert my true identity (see
the Probate court order of the State of Georgia identifying me as
Ralph-Kenneth Evans a non~resident) and has made the false claim that
1 am the corporate artificial dead person EVANS RALPH a resident of
this State to extract Satanic funds (tax fine)FEDERAL RESERVE NOTES
which is not lawful money in “the State of Texas” from me.

Fact on May 2nd 2015 Jason Burns did Kidnap me by force of arms and
hold me in involuntary servitude with the aid of the Van Zandt Sheriff
in the Sheriff's and agents Jail without any authority or order there
being a judge present at the jail at the time he stole my body with me
in it. Man stealing.

The sheriff agents took custody of me and placed in jail 1 ask 3 times
to talk with the person in charge 1 was in pain my back is in bad
shape it is so bad 1 am not completely able to function without pain
when standing and walking placing me among the disable population
(proof by my medical history). Bill Clinton when he was president
issue an order stating that disable people couldn’t function in
commerce leaving me without remedy for justice in this state’s
commercial courts. My only remedy is in the 7th amendment court that
has been closed by the Texas legislators and the license commercial
attorneys both Ultra vires Corporations.

Fact Jason Burns did make a terrorist threat by mouth that every time
1 traveled into “his Town” without a Drivers license he was going to
arrest me when no such license exist in the “State of Texas” pursuant
to case law and the State of Texas Vernon’ code making_Burns acts,
acts of official oppression, restraint of my right to travel and abuse
of license privileges which is in land piracy and treason.

1 declare 1 am an (inhabitant) State Citizen of “the State of Texas”
and not of this State aka UNITED STATES, District of Columbia.

1 have no legal disabilities that would bar me from the right to a 7tr
amendment trial »
Fact The commercial license Bar card Attorneys in the bar and on the
bench criminally convert me from Ralph-Kenneth a man living soul (not
an animal) a Citizen of one of the several States united at present
‘the State of Texas” to a State created deceptive similar named dead
person EVANS RALPH to a this State resident citizen. Making false
claim that they have jurisdiction, that's fraud and that violates even
my Citizenship Rights. These Commercial license attorneys in the bar
and on the bench have been and are regularly and on going, taking my
life liberty and property for their own self enrichments by acts of
treason without jurisdiction,

Fact so for the Governor and the_Texas House and Senate have failed to
uphold the laws in violation of their oath to do so.

Now again 1 bring this matter before the House and Senate and remind
you of the law you swore to uphold.

Texas “Bill of Rights" Art.l Sec.lB.

All courts shall be open, and every person for an injury done him, in
his lands, goods, person or reputation, shall have remedy by due
course of law. (not Codes Rules and Regulations)

Sec. 15. RIGHT OF TRlAL BY JURY. The right of trial by jury shall
remain inviolate, The Legislature shall pass such laws as may be
needed to regulate the same, and to maintain its purity and
efficiency.

Sec. 18. IMPRISONMENT FOR DEBT. No person shall ever be
imprisoned for debt.

Sec. l9. DEPRIVATION OF LIFE, LIBERTY, ETC.; DUE COURSE OF LAW.

 

No citizen of this State shall be deprived of life, liberty, property,
privileges or immunities, or in any manner disfranchised, except by
the due course of the law of the land.

Sec. 29. PROVISIONS OF BILL OF RIGHTS EXCEPTED FROM POWERS OF
GOVERNMENT; TO FOREVER REMAIN INVIOLATE. TO guard against

 

transgressions of the high powers herein delegated, we declare that
everything in this "Bill of Rights" is excepted out of the general
powers of government, and shall forever remain inviolate, and all laws

contrary thereto, or to the following provisions, shall be void.

United States Supreme Court
BENNETT v. BUTTERWORTH, (1850)
Argued: Decided: December 1, 1850
Mr. Chief Justice TANEY delivered the opinion of the court.

This is a writ of error to the District Court of the United States for
the District of Texas. g

The common law has been adopted in Texas, but the forms and rules ot`pleading in common law cases
have been abolished, and the parties are at liberty to set out their respective claims and del`ences in any
form that will bring them before the court. And as there is no distinction inits courts between cases at law
and equity, it has been insisted in this case', on behalfofthe defendant in error, that this court may regard

the plaintiffs petition either as a declaration at law or as a bill in equity.Texas Tax Code - Section l51.004. §
l5L004

"1N THIS STATE". "1n this state" means within the exterior limits of
Texas and includes all territory within these limits ceded to or owned
by the United States. Acts 1981,

67th Leg., p. 1545, ch. 389, § l, eff. Jan. l, 1982.

What say ye legislators are you going to uphold the law or refuse me
the right to a 7Ch amendment trial or as usual allow the Commercial Bar
attorneys to continue to violate my rights without jurisdiction and by
acts of treason.

/ d
Mark ` ijé;¢¢44§£¢1>¢ /ZZ¢LMVWHoh-resident Raised seal:

All resp ses shall be exact'and certain only to:
171 Private Road 5710

Hold for (Ralph_Kenneth)

Grand Saline, Texas near (75140)

 

Second Criminal Complaint §§;i:D

By Ralph-Kenneth pursuant to 28 USC 1746 (1) AU514 mg
and James 5:12 Hol Bible so as not to fall into cog§%€ ation.
Y - d I§al'

' meMU[]iC'
'lPa/C
This /f%day of August 2015 OUrt

This Complaint is brought by me Pursuant to: Tax Citations 5949, 5960
and 08907 still pinioning in the Corporation's of Grand Saline Texas
Court and in the denial of my right to Petition for the right of Writ
of Habeas of Corpus (denied) in the Criminal Appeals Court of ‘the
State of Texas” which never can be suspended Texas “Bill of Rights”
and pursuant to this State aka UNITED STATES law.

I declare that the Legislators of this state in acted a Bill creating
a corporation known as the State Bar of Texas (unregistered with the
secretary in “the State of Texas” to do business or to act in any
capacity in “the State of Texas”) making all the members a license
officer of the Courts of this state. The officers of the courts of
this state are using Texas Rules of Civil procedure 52 to
extradite/drag the living people of “the State of Texas" into their
corporate courts in this state, allege they are a corporation by
criminal converting their upper and lower case name to an all capital
letter name making them corporation of this state so they can extort
the people’s life liberty and property for their own self enrichment
denying the people the right to trial pursuant to the 7th amendment.
A corporation is anon-living entity without life or soul or rights or
any protection by the laws of “the State of Texas". Therefore making
the-people upon the land of “the State of Texas" amon-living entity
without life or soul or rights or any protection by the laws of “the
State of Texas" Changing the people to the non-living is murder and
doing it to the people of the whole nation of “the State of Texas" is
Genocide. y

The legislators of this state have created agencies of this State that
are using the members of the bar and same procedures to extort the
people’s life liberty and property for their own self enrichment
through taxes.

VERNONSTEXASRULESANNOTATED
TEXASRULESOF CIVIL PROCEDURE -
PART II. RULES OF PRACTICE IN'DISTRICT AND COUNTY COURTS
` b SECTION 4. PLEADING
A. GENERAL

Current with amendments received through 2/15/01
Rule 52. Alleging a Corporation '
An allegation that a corporation is incorporated shall be taken as
true, unless denied by the affidavit of the adverse party, his agent

or attorney, whether such corporation is a public or private
corporation and however created§

TeXas Tax Code - Section 151.004. § 151.004.

"IN THIS STATE". "In this state" means Within the exterior

limits of Texas and includes all territory within these limits
ceded to or owned by the United States.
Acts 1981, 67th Leg., p. 1545, ch. 389, § 1, eff. Jan. 1, 1982.

It is time to close down this state and all its agencies including the
Bar and the legislators.

The definition ofthe "United States" is limited to its territories:
l)The[MsUmtofCohunMa

Z)ConnnonweahhofPuenol{mo

3) U.S. Virgin lslands

4) Guam

5) American Samoa

6) Northern l\/lariana lslands

7)'frustlerruory363 U.S. 603

'al Security is not an accrued property right". Stewart hhchine Company v. Davis 301 U.S.
548.

lFtC 26 CFR sec 301.6109-1 (g) ldentifying numbers

"Nonresident alien exclusion Thls section shall not apply to nonresident aliens, foreign corporations
foreign partnerships or foreign private foundations that do not have income effectively connected with
the conduct of a trade or business within the United States and do not have an oche or place of
business in the United States."

See 'Trade or Business' 26 lFtC sec. 864 (b),(1)&(A) for proof!

COMPLAINT AND DECLARA`HON OF FRAUD
'lNCULPATORY EVlDENCE OF DOLUS OR leENT TO DEFRAUD'

'Oui vi raput, fur improbior ease vidctur'
Evidence of Fraud, Withholding of Material Facts, Deception, Msinformation.

6. lhat the Social Security Adminis`tration personally attaches this non-state or federal employee, Private
State Cltizen to a regional jurisdiction by sub rosa agreement and subjects me to your foreign collection agent
the lntemal Revenue Service and a United States court of regional jurisdiction, under strict liability statutory
power Also, Social Security is administered by an unauthorized contract with out my consent within a regional
venue with districts, not sovereign de jure States, therefore there has been a false government created
transition of my personam, from State sovereignty to a regional foreign territorialism under the unauthorized
federal regional jurisdiction of the "United States"/District of Columbia;- and further,

7. They, the Social Security Administration, _did not inform this Private State Citizen, Ralpli K. Evans , tfiat.
l would be denned as an artiGcial "person" by agreement and statute (l`iUe Xl Sec. 1101 [a] [3] S.S. N:t 1935);
and thus lwould become a “person" who only had privileges and immunities and no organic Constitutional

secured rights to my life, liberty and property, also see Section 1101. (a) When used in this Act-"(3) The term

“person“ means an individual, a trust or estate, a Partnership, ora oorporation." Social Security Act, 49 Stat
620 at 647 (1935); and further,

8. They, the Social Security Administration, did not inform this Affiant that Social Security registration was
not mandatory for a Private Citizen of ceorgia and would reform the geographical area of the United
States into Ftegions, and Distn'cts within regions, not States, repealing all State boundaries and creating a
fourth branch cf government not authorized pursuant to the Supremacy Clause. (l`itle Xl Sec. 1101 [a] [2] S.S.
Act 15(35) also pursuant to your Title 42, Sec 405 and 410 'State Agreernent'; the term State is not defined
and the State of Te>297 U.S. 288, 346, 56 S.CL 466, 482, 80 LEd. 688, according
to the Ashwander court, 'anyone who partakes of the benefits or privileges of a given statute, or anyone who
even places himself into a position where he may avail himself of those benefits at will, cannot reach
constitutional grounds to redress grievances in the courts against the given statute."

14. They, the Soc`al Security Admlnistration, did not inform this Affiant when people, as State Citizens,
accepted Social Security they also accepted its dennition of "person,“ and they too, then, are taxed like the
privileged Federal Employee's with state residence (Federal) through the personal income tax, state and
federal The people of the States were deceived by this act because the government violated the Preamble and
the law of God. The govemment allowed the Constitution to be altered outside the bounds of the preamble

(Amendments 13-26) and thus the State Citizens fell victim to govemment over man instead of man over
govemment; and further,

15. Social Security (FlCA) is avoluntary and mandatory social insurance policy which, by submission,
suboms this Affiant1 an otherwise Free. Natural, Private Georgla Citizen, into the Federal corporate membership
and jurisdiction same said as a Federal Employee or Officer, that has been created within regional conceptsl

_. and not under the authority of the United States Constitution,.. to divest the posterity of their birthright in the
Statute of 1776 (`ihe Declaration of lndependence) and fo reduce the posterity to mere subjects of the United
States Govemment, in order to raise revenue for the cause of the Nationa| Bankruptcy and New World Order,
and, thereby, reduce the sovereignty of the several 50 States to no affect, as districts, in a scheme of

cmentraiizedftntemationa| government through the national socialist scheme of the Social Security Act; and
rther,

16. The Social Security scheme (FlCA) is a stealthy encroachment on, and an easy way, vie of government
controlled media blitz propaganda, to circumvent, the fimitation(s) and guarantee(s), provided by “We the
people,“ against singular centralized, intemationai govemment, specihcally, but not limited to, the limitations
and guarantees against abridgment and subornation of my lnalienable and Unalienable Rights granted by God,
as expressed and asserted in the original Constitution for Texas, the Declaration of independence (1776), as
set out in the original Constitution for the United States of America (1787) and its Bill of Rights (1791), and, as
eariier expressed and asserted in the Declaration and Reso|ves of The l-`irst Continental Congress (1774); and
further,

f
17. Participation in Social Security, a social insurance policy, and the agency (power of attorney) scheme
thereunder, is an attempt by creatures of the govemment, or ooparties, to compel me into a joint venture, with
regional (interstate and international) statutory implications, of an intragovernmental nature, in the unauthorized
jurisdiction(s) that now exist by the United States Govemment, codified pursuant to declaratory Amendments

not authorized for Private Citizens of the States,' in the Constitution for the United States of America; and
further,

18. Only as an adult and not a infant, and by my informed consent, with full disclosure, can the government
exercise an unauthorized intragovernmental authority over me, in the jurisdiction(s) of the "United States
Govemment", outside the limitations of the original Constitution (1787) and the Bill of Rights (1791); and further,

19. Al| power (right) belongs within me, to accept or deny control, in areas of law which are not within the
jurisdiction of the organic Constitution for the united States of America (1787) and the Constitutions for the
several States of the Union, that could pertain, or attempt to pertain, to me, as one of " We the People" of the
several States, found in the Preamb|e to the Constitution for the united States of America (1787), which power
(right) is protected by the limitations and prohibitions set out in the ch and 10th Articles in Amendment to the
Organic Constitution [Bil| of Rights (1791)]; and further,

20. lwas deceived, as an infant via media generated, undue influence and government .nondisclosure, due
to a withholding of material fact, therefore believing l was required, or could be required, to obtain a Social
Security account and number in order to exercise my basic rights of Life, l_iberty, Property and the Pursuit of
Happiness; and further,

21. l, the Affiant found that the application for Social Security Accounf (SS-S) contains no warning of its
servitude implications or conditions, nor does it set forth that it is for Federal Employees, meaning that the "SS-
5 Application“ does not define the term *‘United States citizen" as that of the "Federal Employee or Officer’
working for the United States Govemment, or those who live in federal areas under the control of Congress nor
where its servitude implications or conditions might be disoovered; and further,

SURRENDER OF SOC|AL SECUR|TY CARD AND NUMBER
FOR JUST AND GOOD CAUSE

WHEREFORE, formal and actual notice by Affidavit is also given, that l, Private Citizen Raiph K. Evans,
hereby SURRENDERS any use of the assigned Security Card and Number 260-54~8516, my originaly issued
card was lost and the replacement is hereby returned, and thereby withdraw and waive all statutory or
regulatory benefits and obligations of the aforesaid social insurance scheme; that l absolutely will not usei_your
(Social Security Administraticn) account established thereunder, identifying numbers or other identifiers, which
represent said aooount, except to repudiate; and, that l will not apply for, receive, oolfect, or attempt to apply
for, receive or collect, any privilege or benefits established under said social insurance scheme, whatsoever;
and, that your said numbered account will be treated as though it never had been established (nunc pro tunc)
as fully and completely as if same had never been applied for or assigned; and further,

'ACQU[TTANCE AND WWHDRAWAL'
SURRENDER OF SOC|AL SECUR|TY NUMBER AND CAFlD FOR GOOD CAUSE
CAVEAT AND GRAVAMEN
CONSTRUCT|VE PUBL|C NOiiCE AND THESPASS WARNING

'Pro defectu jwisdictiorus'

2?_ That fnow, as before, will in all ways, by right, make a special appearance when confronted by your
agency or coparties, and therefore challenge, by right, any asserted, in rem, in personam, or subject matter
jurisdiction, as to your authority to move an administrative or judicial proceeding against my proper person, as
that of a private Gecrgia Citizen or of the American Republics. My further notice to you, and your agency or
coparties, is that l will at all times, by right, assert the maxim of law, 'No sanction can be imposed absent proof
cf jurisdiction,' anything less or to the contrary is trespass and sedition to the Constitution and against this
private Gecrgia Citizen, which will be dealt with as such with full force and effect

23. That l now, with self reliance, as before, will in all ways, by right, control the conduct and affairs of my
life, liberty, property and pursuit of happiness (potentiality), outside and not within the scope and purview of the
statutes or regulations which control your functions cr grant your agency or coparties authority over "persons",
for a Private State Citizen is not a "person", equity jurisdiction includes “persons." Therefore your agency, or its
coparties are hereby placed on noticel that if any attempt is made upon this Afnant, by your authority or your
agency or it‘s coparties, that would draw my proper person into an administrative and/or judicial proceeding,

` you will, prior to any proceedingl evidence any and all documents which you deem to grant you jurisdiction over
my proper person. Therefore l am commanding you to make full disclosure of your proof of jurisdiction, proof
by real evidence and not prima facia, as such that my proper person is "within the state of the forum“ and as
such you will evidence a bona fide contract and or agreement signed by me without fraud or undue influence
involved, which purports to grant you, that jurisdiction which you are seeking to establish

24. That l now, as before, will in all ways, by rightl waive no rights, limitations or prohibitions that would
grant access to your agency or coparties to therefore take control of my life, liberty, property and pursuit of
happiness (pctentiality), nor do |, or will l allow my proper person to be extradited to a foreign jurisdiction by a
deceptive, sub rcsa, fraudulent or forcible means thereby conducted by or under the purported authority of your
agency or coparties, Further, any proceeding, less than a full judicial Power proceeding, will be deemed as a
willful act of trespass by your agency or coparties upon this Affiant. l at all times past, present or future retain
my right to Assistance of Counsef in any or all administrative or judicial proceedings when confronted by this
above named agency or any coparty agencies l reserve the right to amend, rewrite, or alter if further discovery
of fraud surfaces, as rights reserved without prejudice this Affidavit.

25. That l now, as before, will in all ways, by right, object and take exception to your agency or coparties',
continued acts of fraud, undue influence, misrepresentation withholding of material facts, threat, coercion, and
denial of proper answers to my questions such as, who is the "person" in the regulations under and for the
authority which your agency relies on, in order to enforce its demands, either administratively or judicial Your
denial, along with your misinformation, is deemed, by this aftianf, as acts cf sedition and therefore treason, this
AfHant has his two witnesses who are also State Citizens, who will testify against you and your agency or
coparties Please see Trtle 50, Sections 751, 752, 753 and 842, for your rernedy. '

-26. Every Act perpetrated by any constitutionally created branch of govemment, or of the police power while
absent jurisdiction; every such act being required to be made unlawfully under forces of arms; and every such
act having been made without probable cause; thenl every such act is required to have been made as a

trespass and/or other tort upon the Afhant, and shall constitute a case to be pursued against the perpetrator in
an Action At Law for the recovery of his damages

Cchen vs ngnia, 6 Wheat 264, 5 l_Ed. 25 (1821) 1

"We [Courts] have no more right to dedine the exercise of jurisdiction which is given, than to
usurp that which is not given. THE ONE OFt THE OTHER WOULD BE TREASON TO THE
CONSTITUTION." (Also see: U.S. vs. VWI|, 449 U.S. 200, 66 LEd.2d 392, at pg. 406)

THlS lS SUivMONS AND NOTlCE UPON YOU that the "Extents" of the United States, and the state of
Texas that isl its Statutes, Codes, and Regulations dealing with residents or citizens of the United States, as
contemplated by the 13th, 14th, 15th and 16th Amendments, dc not apply to me, as l am a nonresident alien to
that citizenship and residency, being a Private Georgia Citizen, living in and on the land of the Texas State
Fiepublic, and thereby in one of the several States of the Unicn, as contemplated by Article lV, Section 2,

v
n

Clause 1 of the Constitution for the united States of America

THIS lS NOUCE UPON YOU that l am not now - nor'have l ever been - a merchant or participated
as a merchant in any transaction with the "United States" or any other party as a merchant involan the
purchase ~ by my gift or any other voluntary means -- of me or an interest in me as goods within the meaning
of the Uniform Commerc'al Code or the 13th and 14th Amendments

as the law prescribes and not by distress i.e., seizure or distraint of my body, labor, liberty or property in

things; since, with me, being of the status of liberty, you have not the immunity you are accustomed to enjoying
when dealing with those of the status of villeinage or resident ’ ~

TH|S fS DEMAND UPON the United States;' or the state of Texas and any party in any capacity acting
for them, in concert with them, or for which they are acting on behalf of; and, also upon the aforesaid State of
which l arn a Private Citizen/Principal/Sovereign, and any party in any capacity acting for it, in concert with it, or
for which it is acting on behalf of, that you forthwith cease and desist in any an all attempts to enforce your
administrative (feudalj commercial equity law jurisdiction against me. '

TH|S, lS A CAVEAT to the United States and the state of Texas in any an all of their capacities and all
parties in any way in concert with the United States state of Texas and their agents or assigns that any
attempt to seize or distrain _by body, liberty, or property as goods or property belonging to them or to which they
purport to have a proprietary interest, will be considered a knowing and wanton trespass for which you have no
legal or lawful warrant and have no immunity.

lf l do not hear from you within (i`rtle 5 USC Sech`on 5523) `ihirty (30) days or if you fail to address by
request the presumption will be established that you are without authority to issue non judicial Power statutory
Summons, Levies, Seizures or charges/fees/taxes or papen~ork on myself.

My authority of principle, for making this request is clearly stated in Supreme Court Decisions -- upon
which l rely - among them, the fcilowing:

DONE WfiH EXPRESS RESERVATiON OF ALL OF MY RIGHIS lN CX)flM/IOI\HAW, EQUfTY, AND
ALL OTHER JURlSDlCiiONS OF LAW AND WiiHOUf PREJUD|CE to any of my rights - including, but not
limited to »- extortion, false arrest, false imprisonment menacing, duress fraud in the inducement fraud in
factum, the full capacity to contract and the full protection of the statute of frauds in this year of Lord Jesus

Christ, the God of nature and our creatio .

27. That | swear under penalty of perjury, under the Laws of the united States of America, pursuant to Trtle
28, Sec 1746(1), that the`Preamble and Secti`ons 1 through 27 of this Atlidavit, are true and correct and so
done in good faith as to comply with the Law to the very best of my knowledge; and further,

FURTHER AFFIANT SAlTi-l NOT.

Subscribed and swom, “nunc pro tunc" to the date of my majority, the 13th day of August in the year 1959.
st

subsumed sworn and sealed on this l day or.iune, 1994.

 

 

.
`\\i l "‘ 't'i“’l?‘;= "’
r\.. ii\, -.'~,\~i/l;i'i._- '
`\
ijllliti. -.‘Lllit\ j

ii i.'ii.'> ;>//¢ ‘: ~. '.,".;`.

it'iir)~‘ -'zi~,' rlrr;i -‘"'~'"r‘

 

iil. illi\. .-.i\.' n ~.~.~\.~\:r.\».i` ti;~.

 

'.`tfr;'- s;t" ’ririri';.'t' r>",.="-

_.\.\. ._,

 
 

SARA S|MMONS
Notary Publlc

/` State Of Toxas

m;'€§-f'/' My comm. sip. Auq. 19, rios

  
 

    
   
 

 

'il »i\[‘*'gi' i'

'\ir.: '. -"

fi¥ "‘."t_l

 

 

iii/.\.`li \\/\~_l',i_:’ii. tit ~,1|'. .r.i:

m i-r'i'.-\r»r~\(.§ §".'.";l_,it. .-.j,_ _ .j||,:»:.,

 

 

-.ii »...i-'t/`ii\ ) \c_;tit.t\-., ...,y
: n iii/sire-
Facnh; Ratsikennewievans Gmndsame rt
c/o 3424 iviaiiard Peri< v MU”‘C'D="*' Court

Row|ett, Texas 75088

TO: All mere corporate agencies of government claiming a Power of Appointment and/or
Trusteeship interest in the labor rights or other Property rights of Ralph Kenneth Evans.
Said mere corporate agencies of government includingl but are not limited to: The
Secretary of State, Washington D.C.; Secretary of State, State of Texas; Governor
George Bush, State of Texas; the internal Revenue Service, the Social Security
Administration, State of Texas taxing agencies all Counties cf the State of Texas taxing
agencies all State & County Registrars of Deeds, the Texas Department..of
Transportation; all Federal, State and local Law Enforcement Agencies; all legislative
executive and judicial branches of the democracy; all judges and prosecutors and Does
1 through 10,000. `

SUBJECT: Release of Power cf _Appointment per VTCA 181.001; 181.002; 181.003; 181.004;
181 .051; 181.055; 181.056; and Notice of "Termination of Trusteeship".

RELEASE OF POWER OF APPO|NTMENT AND
PUBL|C NOTlCE OF REVOCAT|ON OF TRUSTEESH|P

l, Ra|ph Kenneth Evans, now come, sui juris not a ward crl conserved, cf lawful age, and
never convicted of any act of moral turpitude l have personal knowledge of the matters stated

herein, am competent tc testify, and l gay:' to the truth of the statements herein. l hereby
declare that;

1. Conceming the Powers of Appointments over labor rights and other property rights of _
Ralph Kenneth Evans, in relation to any and all entities claiming a Power cf Appcintment and/or
Trusteeship interest over the labor rights and other property rights of Rafph Kenneth Evans,
this is Notice to any and all mere corporate agencies of government claiming a Power of

Appointment and/or Trusteeship in the labor rights and other property rights of Ralph Kenneth
Evans.

2. With specihc notice to the secretary of State, Washington D.C. and Secretary of S'?.ate,
State of Texas_concerning Powers of Appointment and/or Trusteeships in or over the labc-.'
rights and`other property rights of Ralph Kenneth Evans with other specific notice to the

_ internal Revenue Service, the Social Security Administration, the State cf Texas taxing
agencies all counties of the State of Texas taxing agencies Registrar of Deeds, Texas
Department of Transportation (a division of l\/totor Vehicle Titles and Registration), all i-'e:eralx
State and Local Law Enforcement Agencies, George Bush-Govemor State of Texas the

Page - 1

:'"¢‘“ -'"_.’lr.ZfiB

legislative executive and judicial branches of the democracy, all judges and prosecutors and _
Does 1 through 10,000.

_YOU ARE HEREBY Pl_ACED ON PUBL|C NOTlCE~
YOU ARE RELEASED FROl\/t YOUR POVVER OF APPOlNTl\/lENT AND
YOUR TRUSTEESH|P OVER THE PERSON, LABOR & OTHER
PROPERTY RlGHTS OF: ~
Ralph Kenneth Evans
TRUSTEESH|PS ARE TERM|NATED AND REVOKED AB lNlTlO

3. You and/or your agents using fraudulent inducement misrepresention of facts and law,
threats infimidation, fear tactics harassment lies theft and concealment of the true nature of
` contractual arrangements,_including consumer fraud, did knowingly, willingly and intelligently
defraud Ralph Kenneth Evans of rights to ownership of labor and other property rights, Those
specific contractual relationships Ralph Kenneth Evans was conned into by fraud and
misrepresentation includel but are not limited to: (1) Use cfa Birth Certificate registered with
the Department of Commerce and Department of l-lealthl Education and Welfare, Washington
D.C.; (2) Use of the communistic Social Security Pcnzi Scheme program; (3) Entrance into a
l\/larriage License Contract with the "State"; (4) Entrance into the Commercial Drivers License;
(5) registration of properties acquired lawfully with my labor with various "State entities"`(lt/tere
Corporate Entities). (6) Application for and acquisition of other State and Federa| offered
licensing privileges

4.. The basis of this termination of trusteeship over my labor and other property rights is
your malfeasance of office, your absolute dereliction of duty, and your criminal activity directed
at converting the rights to Labor and Property belonging to Ralph Kenneth Evans to the benefit
and control of foreign financial powers foreign to our Constitutionaf Form of Govemment,
United States of America; and then using that position of "Trust" to threaten, intimidate, and
harass Ralph Kenneth Evans into complying with the ten planks of the communist manifestc,
the threat being that non-compliance will result in the confiscation of property rights You and
your agents are not ht to rule for and on behalf of a Free People. Your Trusteeship is revoked
and Tenriinated ab initio, you are released from your power of Appointment. Ralph Kenneth
Evans further declares, under the penalty of perjury, under the laws of the united States of
America, that Rafph Kenneth Evans is not a United States citizen nor a citizen of the united
States Ralph Kenneth Evans was born in Picken County, Jasper, Georgia is a Citizen of the
Government of God, Philippians 3120; and a Citizen of the Sovereign Republican State wherein
l reside-and further declares that all foreign commercial Hnancial instruments including the
foreign counterfeit l‘dol|ars", Federal Reserve Notes, put upon the American people by fraud
and theft used by Ralph Kenneth Evans are and have been used "Without Recourse" since

they are bad checks and passed non~assumpsit of any contractual offers and with all rights
reserved without prejudice

5. You and your agents and Does 1 through 10,000 are released from your power of
appointment over Ralph Kenneth Evans Our contractual relationship is terminated Physicai
cancellation of documents in your possession containing my name is demanded with the

Page - 2

i `\Q
~J`i
kD

exception cf this document

6. Your certificate(s) of beneficial interest, if applicable are enclosed in exchange for the
return of my rights of ownership/control over my labor and my other property rights Lawfuf
Ownership and Control over my Labor and other property is claimed for the consideration of
having paid my labor for such lawful ownership/control and by conquer.

7. Demand is made that you and your agents and Does 1 through 10,000 immediately
cease and desist from the infringing and trespass upon my God given unalienable rights
secured by our Superior Law of the l_and, the Constitution of the United States of America~
Artic|e X. The powers not delegated to the United States,'nor to the State, lawfully by
Constitutionaf Contract belong to "We the People".

6. Decfaration of independence The undersigned does hereby declare independence from
all mere corporate agencies of government and from interstate commercial regulatory powers to
which the undersigned was conned into by FRAUD and MlSREPRESENTATlON.

9. All benehts from mere corporate entities of government are waived and/or forfeited A
refund of funds extorted from the undersigned by fraud is demanded

10. NOTlCE AT LAW: The undersigned is functioning according to the course'of the"
common law in the Republican Form of Government, an unalienable right from God, secured by
Constitutionaf Law and exercised by the undersigned as an unalienable rightl Article X, United
States of America Constitution to wit; Whatever rights not delegated to the United States nor to
the States those rights are reserved to "We the People",

11_ As a public hireling servant you were sworn to uphold our constitutional law as the
v Supreme Law of the Land please do so, and conduct yourself accordingly or resign from office

if anyone has information that would controvert and overcome this Affidavit Statement, '
please advise me lN AFFlDAVlT FORM by writing WITHlN 30 DAYS from receipt hereof a _
counteraffidavit proving with particularity by stating all requisite actual evidentiary fact and all
requisite actual law, and not merely the ultimate facts or conclusions of law, that this Afhdavit
Statement is substantially and materially false sufficiently to change materially my status and
factual declarations Your silence stands as consent to and tacit approval'of, the factual
declarations herein being established as fact as a matter of law.

| do understand the liabilities for making false statements and dc accept all liability for
my acts (Briscoe v. Lal-lue 460 U.S. 325) lf there is anyone being damaged by any statement
herein, if he will inform me by facts l will sincerely make every effort to amend my ways l
reserve my unalienable right to amend this AfHdavit as necessary at times and places of my
own choosing according as new facts and revelations are made available to me at various
future times and places as yet unknown, and as yet to be determined in order that the truth

may be ascertained May the will of the i-leavenly Father be done on earth as it is in heaven.
(i\/iatthew 6;10)

pa e-3 ,_
g -QJl

3 UQ27U

\_..

The use of a notary on this document does not constitute any adhesion, nor does it alter
my status in any manner

Dated this the gZ¢’/%lay of September, in the year of our Lord and Savior, Jesus Chri$t,
Nineteen Hundred Ninety Five

Explicitly Reserving All Rights,

itéi…zz%séf@

Ral iu§_

§ 385 hac m5bn=5w mm . . 4

ed .5¢2. umw 5.~5 wo SNQQ§ o~§aww cce 5.~3 a 53 md §.~,oaok 3…… . ...t , .. . v , ~
ats=aa < 38 88 § EE 3 aaa 38¢_€»0 313 3 a ..Sa Ba_eE § 3 38 ila .z ¢ .
.Q-COH- 552ka 4 m~ m~m,~.lwz~ UZ~Q;» .r.HZA